DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 9-11 and 13-15. Claims 1-15 are pending. Claims 1-8 are withdrawn from consideration.
	The amendments to the claims have overcome the claim objections of record. However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
The amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon.

Applicant has made amendments to the specification. The amendments are accepted.
The amendments to the specification have overcome the specification objections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/1/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The specification objections have been withdrawn.

Applicant’s arguments, see Remarks, filed 3/1/2022, with respect to the claim objections have been fully considered and are persuasive.  
The claim objections have been withdrawn. 


Applicant’s arguments, see Remarks, filed 3/1/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
The 112(b) rejections have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 3/1/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
Applicant has argued that the combination of Park in view of Godshall fails to teach or suggest a device having “a solar power system to generate electric power and to heat the distillate from the solar powered water treatment device ... wherein the solar powered water treatment device and the salinity gradient power device operate solely on electric power generated by the solar power system and the salinity gradient power device as currently recited in independent claim 9.” Examiner respectfully disagrees.
The combination of Park and Godshall at least suggests all elements of claim 9 as described in the 103 rejections set forth in the previous Office action and in the 103 rejections below. Examiner notes that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant has argued that the combination of Park and Godshall, and specifically Godshall, fails to teach or suggest “a single solar power system which generates electric power and at the same time heats the distillate which is obtained from the water treatment device.” Examiner finds this argument unpersuasive.

Applicant appears to use the term “single solar power system” to refer to a system that is comprise of a single solar panel. Examiner notes that the term “single solar power system” is far from specific enough to properly limit a solar power system to being comprised of only one solar panel. Under the broadest reasonable interpretation of “single solar power system”, it is perfectly reasonable to consider a solar power system comprised of multiple distinct solar thermal and photovoltaic panels to be a “single solar power system”.   
Regardless, there is nothing in the claims which actually requires that the “solar power system” be a “single” system as argued. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner acknowledges that the claimed “solar power system has been interpreted under 112(f) “photovoltaic panels and flow paths for guiding distillate along the solar panels in order to heat the distillate, as well as equivalents thereof,” (see 112(f) interpretations below; emphasis added). As expressly discussed in the 103 rejections set forth in the previous Office Action and in those set forth below, “In Park modified in view of Godshall, the solar power system is comprised of photovoltaic device 
Examiner notes that, although “single solar power system” like referenced by Applicant in the present remarks is not presently claimed, Examiner’s position that such a system would be an obvious variation on the solar power system of Godshall.
In supporting the above argument, Applicant has further argued that “Godshall discloses a device comprising a solar-powered thermal heating device ("SPTHD") 130 to heat and transfer fluid. Godshall also shoes a separate solar-powered photovoltaic device ("SPD") 54. Godshall discloses heating a transfer fluid, which is to be used in a humidification/dehumidification device to separate non-potable water 70 into clean water 80 and concentrate 90. No clean water of Godshall’s device 10 is used in the solar-powered thermal heating device 130. Therefore, Godshall fails to teach the claimed solar power system, which generates power and also heats distillate as claimed.” Examiner finds this argument unpersuasive.
There is nothing in the claims which bars the claimed solar power system from being a device that has a solar thermal heating device and a separate photovoltaic device. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s assertion that “Goddshall discloses heating a transfer fluid, which is to be used in a humidification/dehumidification device to separate non-potable water 70 into clean water 80 and concentrate 90,” is technically accurate. Regardless, there is nothing in the claims which bars the solar power system from heating a heat transfer fluid in the solar power system and heating the water treatment device using said heat transfer fluid. Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, Applicant’s device as claimed also uses a heat transfer fluid, i.e. the heated distillate, heated by the solar power system to heat the water treatment device thereof.
Applicant’s assertion that “no clean water of Godshall's device 10 is used in the solar-powered thermal heating device 130,” is technically accurate but misleading in the context of Examiner’s rejection. Examiner’s stance is that the solar power device of Godshall is comprised of several elements, i.e. a photovoltaic device 54, STHD 130, and heat exchanger 110. As discussed above, there is nothing in the claims which excludes such a solar power system from the claimed device. Although clean water does not enter the solar thermal heating device 130 directly, it does enter the heat exchanger 110, which examiner considers to be a component of Godshall’s solar power device, and which is heated by the solar thermal heating device 130. Specifically, paragraph [0063] of Godshall discusses the supply of clean distillate water to the solar power device, i.e. the heat exchanger 110 thereof.
In view of the above, Examiner maintains that Godshall’s solar power system satisfies the solar power system as presently claimed. See 103 rejections below for further details.   

Applicant has argued that dependent claims 10-15 are allowable over the prior art for the same reasons as independent claim 9. However, as discussed above, and in the 103 rejections below, claim 9 is not allowable at this time. Therefore, this argument is moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the solar powered water treatment device in claim 9, the salient gradient power device in claim 9, the solar power system in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “solar powered water treatment device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “solar powered water treatment” and “for converting non-potable water into distillate and concentrate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
As discussed in detail in the 112(b) rejections below, claim 9 is rendered indefinite due to issues stemming from 112(f) interpretation of the “solar powered water treatment device”. In short, proper interpretation of the “solar powered water treatment device” under 112(f) yields a claim which is indefinite and unsupported. On the other hand, any 112(f) interpretation of the “solar powered water treatment device” which would yield a definite and supported claim would be improper. See 112(b) rejections below for further details.
	For the purposes of examination, the claimed “solar powered water treatment device” has been interpreted under 112(f) as if it were the previously recited “water treatment device”. See 112(b) rejections below for further details regarding Examiner’s decision to interpret the claimed “solar powered water treatment device” in such a manner.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Another embodiment of the method according to the invention is characterized in that the solar powered water treatment device uses multiple-effect distillation (MED) technology, multiple-effect distillation (MED) combined with vapour recompression (VC) technology, reverse osmosis (RO) technology or multi-stage flash distillation (MSF) technology,” (paragraph [0042] of published application [US 2021/0024375]). 
Accordingly, the claimed “solar powered water treatment device” has been interpreted as a multiple-effect distillation distiller, a multiple-effect vapor recompression distillation distiller, a reverse osmosis membrane, or a multi-stage flash distiller, as well as equivalents thereof. Note: The claimed “solar powered water treatment device” is “solar powered” by virtue of its connection with the claimed “solar power system”.

Claim limitation “salinity gradient power device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Another embodiment of the method according to the invention is characterized in that the salient gradient power device is a reversed electrodialyses (RED) device or a pressure retarded osmosis (PRO) device,” (paragraph [0038] of published application [US 2021/0024375]). 
Accordingly, the claimed “salient gradient power device” has been interpreted as a reverse electro-dialysis electricity generator, a pressure retarded osmosis electricity generator, as well as equivalents thereof.

Claim limitation “solar power system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “solar power” and “to generate electric power and to heat distillate from the water treatment device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The solar power system 8 comprises photovoltaic panels 21 to generate electric power from solar power. The solar power system 8 also comprises means to guide distillate along the photovoltaic panels 21 so that the distillate will be heated by the photovoltaic panels 21, being hot due to the solar 
Accordingly, the claimed “solar power system” has been interpreted as photovoltaic panels and flow paths for guiding distillate along the solar panels in order to heat the distillate, as well as equivalents thereof.

Claim limitation “means to transport the heated distillate from the solar power system into the water treatment device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to transport the distillate into the water treatment device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to transport the heated distillate into the water treatment device would refer merely to well understood means for supporting fluid flow, including, but not limited to, pipes, pumps, etc.
Accordingly, the claimed “means to transport the heated distillate from the solar power system into the water treatment device” has been interpreted as one or more pipes/conduits, or one or more pumps, as well as equivalents thereof.

Claim limitation “means to feed at least part of the distillate of the solar powered water treatment device to the solar power system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to feed at least part of the distillate water treatment device to the solar 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to feed at least part of the distillate of the solar powered water treatment device to the solar power system would refer merely to well understood means for supporting fluid flow, including, but not limited to, pipes, pumps, etc.
Accordingly, the claimed “means to feed at least part of the distillate of the solar powered water treatment device to the solar power system” has been interpreted as one or more pipes/conduits, or one or more pumps, as well as equivalents thereof.

Claim limitation “means to feed at least part of the electric power generated by the solar power system and the salinity gradient power generated by the solar power system and the salient gradient power device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to feed at least part of the electric power generated by the solar power system and the salient gradient power generated by the solar power system and the salient gradient power device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to feed at least part of the electric 
Accordingly, the claimed “means to feed at least part of the electric power generated by the solar power system and the salinity gradient power generated by the solar power system and the salient gradient power device” has been interpreted as at least one of an electrical connection, wire, cable, etc., as well as equivalents thereof.

The following are new objections necessitated by amendment.
Claim Objections
Claim 9 is objected to because of the following informalities:  
With regard to claim 9: In line 10, “wherein the device for storing energy and generating electric power comprises:” should be amended to recite -- wherein the device for storing energy and generating electric power further comprises:--. 
Appropriate correction is required.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a solar powered water treatment device” in line 3. Said limitation is a means plus function limitation which must be interpreted under 112(f).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Figure 1 shows in detail a solar powered water treatment device 1 for obtaining distillate 4 and concentrate 5 from non-potable water 5 according to the invention. The solar powered water treatment device 1 comprises: - a water treatment device 2 to convert the non-potable water 3 into distillate 4 and concentrate 5; - a first distillate storage tank 6 for storing a part of the distillate 4, which first distillate storage tank 6 is in fluid connection 7 with the water treatment device 2; - a solar power system 8 to produce electric power and heated water from solar power, which solar power system 8 is in fluid connection 9 with the first distillate storage tank 6 and in electrical connection 10 with a battery 11; - a second distillate storage tank 12 for storing distillate being heated in the solar power system 8, which second distillate storage tank 12 is in fluid connection 13 with the solar power system 8; - a steam generator 14 for generating steam, which steam generator 14 is in fluid connection 15 with the second distillate storage tank 12, in fluid connection 16 with the water treatment device 2 and in fluid connection 17 with the first distillate storage tank 6,” (page 9).
“Figure 2 shows a schematic view of a device 100 for generating electric power according to the invention. The device 100 comprises a solar powered water treatment device 101 for converting non-potable water 3 into distillate 4 and concentrate 5, a third distillate storage tank 104 for storing the distillate 4, a concentrate storage tank 105 for storing the concentrate 5, and a salient gradient power device 106 for generating electric power 107. The solar powered water treatment device 101 may comprise the solar powered water treatment device 1 or can be any other kind of solar powered water treatment device by means of which non-potable water is converted into distillate and concentrate. In the below description it is assumed that the solar powered water treatment device 101 comprises the solar powered water treatment device 1,” (page 12). 
In view of Applicant’s specification, interpretation of the claimed “solar powered water treatment device” under 112(f) would require that said “solar powered water treatment device” include a “water 
However, such an interpretation of the “solar powered water treatment device” does not appear to be reasonable in the context of the pending claims. In particular, claim 9 is drawn to “a device for storing energy and generating electric power” (lines 1-2), and requires that said device comprise “a solar powered water treatment device” (line 3) and a “solar power system” (line 11), wherein said “solar power system” is a component of the greater “device for storing energy and generating electric power” and not a component of the “a solar powered water treatment device”. Therefore, proper interpretation of the claimed “solar powered water treatment device” under 112(f) would necessitate that the claimed “device for storing energy and generating electric power” comprise two solar power systems, one being a component of the “solar powered water treatment device” and one being a component of the greater “device for storing energy and generating electric power”. Applicant’s disclosure does not support such a system having two separate solar power systems. Thus, properly interpreting the claimed “solar powered water treatment device” under 112(f) as comprising the corresponding structure described in the specification results in claim 9 being drawn to a device which is unsupported by Applicant’s disclosure. 
Furthermore, regardless of any issues of support, interpreting the “solar powered water treatment device” as comprising a solar power system leads to clarity issues in the claims. For example, claim 9 recites “means to transport the heated distillate from the solar power system into the solar powered water treatment device to convert the non-potable water into distillate and concentrate,” in lines 14-16. If the claims are drawn to a system having two solar power systems, to which solar power system is this limitation referring? Even if the claim were drawn to a system having only one solar power system, proper 112(f) interpretations would necessitate that the “solar power system” be a component of the “solar powered water treatment device”. If the “solar power system” is a component of the “solar powered water treatment device”, how can something “transport the heated distillate from the solar power system into the solar powered water treatment device” as required by lines 14-15? 

	In view of the above, the scope of claim 9 is unclear, as it is unclear how the claimed “solar powered water treatment device” should be interpreted.
	Because Applicant’s Remarks filed 3/1/2022 don’t expressly focus on differences between the presently claimed “solar powered water treatment device” and the previously claimed “water treatment device” it seems that Applicant intended for the claimed “solar powered water treatment device” to be treated analogously to the previously claimed “water treatment device”. Therefore, for the purposes of examination, the claimed “solar powered water treatment device” has been interpreted under 112(f) as if it were the previously recited “water treatment device”.
	Claims 10-15 are rejected due to their dependency on indefinite claim 9.

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101291768; English translation obtained from Espacenet), hereafter referred to as Park, in view of Godshall (US 2013/0168224).  
With regard to claim 9: Park teaches a device for storing energy and generating electric power (Paragraph [0001] of Espacenet Translation), the device comprising:
A water treatment device (concentrating device) 106, e.g. a multiple-effect distillation (MED) distiller, a vapor recompression (VC) distillation distiller, a reverse osmosis (RO) membrane, or a multi-stage flash distillation (MSF) distiller, for converting non-potable water (salt water) into distillate (fresh water) and concentrate (concentrated brine) (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation), wherein the water treatment device 106 may be a solar powered water treatment device  (Figure 1, Paragraph [0022] of Espacenet Translation).
A distillate storage tank (fresh water storage device) 108 for storing the distillate (fresh water) (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation).
A concentrate storage tank (concentrated brine storage device) 110 for storing the concentrate (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation).
A salinity gradient power generation device (salt difference power generation device) 114, e.g. a reverse electro-dialysis electricity generator, a pressure retarded osmosis electricity generator, for generating electric power, wherein said salinity gradient power generation device 114 is in fluid 
Wherein the distillate (fresh water) is distilled water (Figure 1, Paragraphs [0019]-[0023] of Espacenet Translation). Note: Apparatus claims are not limited by recitations pertaining to material worked upon (MPEP 2115).
Park does not explicitly teach a solar power system for generating electric power and heating the distillate from the water treatment device; means to transport heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate; or means to feed at least part of the distillate from the water treatment device to the solar power system.
However, Park does teach that the water treatment device may be constituted by a wide variety of different distillation devices, including solar powered desalination devices in the form of humidification-dehumidification devices (paragraph [0022] of translation).
Godshall teaches a system for generating fresh water and concentrate from non-potable water using solar power (abstract), the device comprising:
A water treatment device (humidification/dehumidification device) 10 for converting non-potable water into distillate (clean water) and concentrate (Figure 3, paragraphs [0061]-[0070]).
A distillate storage tank (clean water reservoir) 80 for storing the distillate (clean water) (Figure 3, paragraphs [0061]-[0070]).
A concentrate storage tank (concentrate water reservoir) 90 for storing the concentrate (Figure 3, paragraphs [0061]-[0070]).
A solar power system comprised of photovoltaic device 54, STHD 130, and heat exchanger 110 for generating electric power and heating a portion of the distillate (clean water), i.e. a portion flowing in line 64 to heat exchanger 110, from the water treatment device (Figure 3, paragraphs [0061]-[0070]).
A means (steam supply line) 62 to transport the heated distillate (clean water that has been heated into steam) from the solar power system into the water treatment device 10 to convert the non-potable water into distillate and concentrate, i.e. by heating the non-potable water (Figure 3, paragraphs [0061]-[0070]).

The water treatment device 10 of Godshall receives energy from the solar power system by way of heated distillate (clean water heated to into steam) supplied from the solar power system to the water treatment device via line 62 (Figure 3, paragraphs [0061]-[0070]). Thus, it is understood that said water treatment device 10 is a solar powered water treatment device.
A person having ordinary skill in the art would recognize that solar powered desalination devices have certain advantages. For example, it is well understood that solar power is a renewable and relatively clean energy source. Furthermore, Godshall teaches that due to the inclusion of the solar power system, e.g. the photovoltaic device and the STHD, no external electrical power supplies are needed to operate their water treatment device (paragraph [0066]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park in view of Godshall by adding to Park a solar power system for generating electric power and heating the distillate from the water treatment device, means to transport heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate, and means to feed at least part of the distillate from the water treatment device to the solar power system, like those in Gotshall, in order to obtain a system which operates using clean, renewable solar energy.
In Park modified in view of Gotshall above, the water treatment device is a solar powered water treatment device on account of the means to transport heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate, i.e. the water treatment device receives energy from the solar power system, and thus, is at least partially solar powered.
In Park modified in view of Godshall, the solar power system is comprised of photovoltaic device 54, STHD 130, and heat exchanger 110 for generating electric power and heating a portion of the distillate (clean water), from the water treatment device (Godshall: Figure 3, paragraphs [0061]-[0070]). The structure of the solar power system in modified Park is a functional equivalent of the structure corresponding to the solar power system as described in Applicant’s specification. Therefore, the solar 
In Park modified in view of Godshall, the means to transport heated distillate into the water treatment device to convert the non-potable water into distillate and concentrate is a supply line, i.e. a supply pipe/conduit. Thus, the means to transport heated distillate into the water treatment device to convert the non-potable water into distillate and concentrate in modified Park satisfies the requirement for a means to transport heated distillate into the water treatment device to convert the non-potable water into distillate and concentrate as interpreted under 112(f) above.
In Park modified in view of Godshall, the means to feed at least part of the distillate from the water treatment device to the solar power system is a supply line, i.e. a supply pipe/conduit. Thus, the means to feed at least part of the distillate from the water treatment device to the solar power system in modified Park satisfies the requirement for a means to feed at least part of the distillate from the water treatment device to the solar power system as interpreted under 112(f) above.
Modified Park does not explicitly teach that the water treatment device and the salinity gradient power device operate solely on electrical power generated by the solar power system and the salient gradient power device.
However, as discussed above, Gotshall indicates that their system may operate using only energy which is obtained from the solar power system therein (paragraph [0066]). In view of said teaching, a person having ordinary skill in the art would have a reasonable expectation that the system of modified Park could be configured in such a manner so as to successfully operate using only electric power generated by the solar power system AND the salinity gradient power device. Furthermore, such operation would be clearly desirable to one of ordinary skill in the art, as if the system of modified Park were to operate using only electricity generated using components thereof, said system would be self-sufficient and capable of operation in instances of power grid failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Park in view of Gotshall by configuring the device of Park to operate such that the water treatment device and the salinity gradient power device thereof operate solely on electrical power 
Modified Park does not explicitly teach means for feeding at least part of the electric power generated by the solar power system and the salient gradient power device to an electric power grid.
However, such a means would be clearly desirable to one of ordinary skill in the art. In particular, the device of Park is a power storage device that can produce electricity (Park: paragraph [0001]). A person having ordinary skill in the art would find it obvious to provide Park with a means of using such stored energy, e.g. by providing electricity to a grid. A person having ordinary skill in the art would recognize that such means would need to include some structure, e.g. electrical connections, wires, cables, for conveying electricity to the grid. Such structures for conveying electricity, e.g. electrical connections, wires, cables, are notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Park by providing a means, i.e. one or more of an electrical connection, a wire, a cable, etc., for feeding at least part of the electric power generated by the solar power system and the salient gradient power device to an electric power grid, in order to obtain a system which is capable of utilizing and/or supplying the energy harnessed and/or stored by the system of modified Park.
With regard to claim 10: In modified Park, the salient (saline) power device 114 may be a reversed electrodialysis (RED) device (Park: Figure 1, Paragraph [0023] of Espacenet Translation).
With regard to claim 11: In modified Park, the salient (saline) power device 114 may be a pressure retarded osmosis (PRO) device (Park: Figure 1, Paragraph [0023] of Espacenet Translation).
With regard to claim 12: In modified Park, the solar powered water treatment device 106 may be a multiple-effect distillation (MED) device, a reverse osmosis (RO) device, or a multi-stage flash distillation (MSF) device (Park: Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation). As discussed in in the rejection of claim 9 above, the water treatment device 106 is solar powered (See claim 9 above for details).
With regard to claim 13: An outlet of the salient gradient power device 114 is in fluid connection with an inlet of the water treatment device 106 via brine storage device 112 (Park: Figure 1, Paragraphs .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Godshall as applied to claim 9 above, and further in view of Brauns (US 2008/0230376).
With regard to claim 14: Modified Park does not explicitly teach the reversed electrodialysis (RED) device comprising a stack of rectangular membranes, wherein a length of the membranes extending in a flow direction of distillate and concentrate through the reversed electrodialysis device is at least 15 centimeters.
However, reversed electrodialysis (RED) devices comprising a stack of membranes are known in the art. For example, Brauns teaches a reverse electrodialysis device having a stack of membranes (abstract, Figure 1, Paragraphs [0033]-[0054]). Furthermore, a person having ordinary skill in the art would recognize that the precise shape of the membranes is a matter of obvious design choice having little to no impact on the functionality of Park. Mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Brauns in view of Park by configuring the reverse electrodialysis device so as to have a stack of rectangular membranes, in order to obtain a system having a predictably functional electrodialysis device.
Modified Park remains silent to a length of the membranes extending in a flow direction of distillate and concentrate through the reversed electrodialysis device is at least 15 centimeters.
However, a person having ordinary skill in the art would recognize that the length of the membranes is merely a matter of obvious design choice having no impact on the functionality of the claimed device. Mere changes in size and/or proportion do not patentably distinguish a claimed device from the prior art unless said changes lead to a difference in performance (MPEP 2144.04.IV.A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Park by configuring the reverse electrodialysis device such that a length of the membranes 
With regard to claim 15: Modified Park does not explicitly teach that a height (H) of the membranes extending perpendicular to the flow direction is at least 1.4 times larger than the length (L) of the membranes.
However, a person having ordinary skill in the art would recognize that the height of the membranes is merely a matter of obvious design choice having no impact on the functionality of the claimed device. Mere changes in size and/or proportion do not patentably distinguish a claimed device from the prior art unless said changes lead to a difference in performance (MPEP 2144.04.IV.A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Park by configuring the reverse electrodialysis device such that a height (H) of the membranes extending perpendicular to the flow direction is at least 1.4 times larger than the length (L) of the membranes, in order to obtain a system having a predictably functional electrodialysis device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772